Citation Nr: 1629730	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  12-16 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada

THE ISSUE

Entitlement to an effective date earlier than March 10, 2004, for the award of service connection for posttraumatic stress disorder (PTSD) with secondary major depressive disorder and history of substance dependence. 


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1973 to November 1974.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2011 rating decision in which the RO in Oakland, California, inter alia, awarded service connection for PTSD with secondary major depressive disorder and history of substance dependence and assigned a 100 percent disability rating, effective March 10, 2004.  In September 2011, the Veteran filed a notice of disagreement (NOD) with the assigned effective date.  A statement of the case (SOC) was issued in March 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2012.  Jurisdiction of the claims file was subsequently transferred to the RO in Reno, Nevada, which certified the appeal to the Board.

In May 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the Las Vegas, Nevada, satellite office of the Reno RO; a transcript of that hearing is of record.  

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Veteran's claim for service connection for a psychiatric disability (claimed as PTSD and depression) was received on March 10, 2004.

3.  Following the initial denial of service connection, and appeal to the Board, in a January 2011 rating decision, the RO granted service connection and assigned a 100 percent rating for PTSD with secondary major depressive disorder and history of substance dependence, effective March 10, 2004.

4.  Prior to March 10, 2004, the claims file contains no statement from the Veteran or other documents that can be construed as a formal or informal claim, or expression of an intent to file a claim, for service connection for psychiatric disability.


CONCLUSION OF LAW

The claim for an effective date earlier than March 10, 2004, for the award of service connection for PTSD with secondary major depressive disorder and history of substance dependence is without legal merit.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400, 3.401 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In this case, the Veteran has been notified of the reasons for denial of the claim (see March 2011 SOC), and has been afforded the opportunity to present evidence and argument with respect to the earlier effective date claim.  The Board finds that these actions are sufficient to satisfy any fundamental due process owed him.   As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132.
As regards the May 2016 Board hearing, it is noted that, in Bryant v. Shinseki, the United States Court of Appeal for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. at 488.  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Here, during the May 2016 hearing, the undersigned Veterans Law Judge identified the claim on appeal.  The Veteran provided testimony as to why he should be awarded an earlier effective date.  Moreover, the hearing transcript reflects appropriate exchanges between the Veteran and the undersigned regarding the basis for the Veteran's claim and the evidence associated with the record.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, in this case, such omission was harmless.  As explained below, the outcome of this appeal turns on an application of the law to the evidence of record and a determination as to the date that a claim for  service connection was filed based on information and evidence that has already been associated with the claims file.  Notably, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), to include identification of any prejudice in the conduct of the hearing.

II.  Analysis

The Veteran seeks an effective date earlier than March 10, 2004, for the award of service connection for PTSD with secondary major depressive disorder and history of substance dependence.  He has alluded to experiencing psychiatric symptoms during service, and has contended that he was diagnosed and treated for PTSD years prior to March 10, 2004, but and that he was discouraged from filling an earlier claim for compensation because he did not have combat service.  See, e.g., May 2016  Board hearing transcript, and May 2012 VA Form 9..  He has asserted his entitlement to an effective date for his service connection award back to the date of discharge from service. 

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  

The effective date for an original award of service connection for disability compensation is the "day following separation from active service or date entitlement arose if a claim is received within 1 year after separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i) (Emphasis Added).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  

Notably, prior to March 25, 2015, a claim could be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2014).  But see 38 C.F.R. § 3.1(p) (2015) (now providing that a "claim" must be submitted on an application form prescribed by the Secretary); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (eliminating informal claims by requiring that, effective March 24, 2015, claims be filed on standard forms).  It has been held that 

an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.

Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006).  See also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The basic facts in this case are not in dispute.  The Veteran separated from active service in 1974.  On March 10, 2004, he filed a claim of entitlement to service connection for an acquired psychiatric disability, claimed as PTSD and depression.  In a July 2004 rating decision, the RO denied service connection for an acquired psychiatric disability; the Veteran appealed that denial to the Board.  During the pendency of the appeal, the Veteran testified during a hearing before a Veterans Law Judge at the RO.  In January 2009 and April 2010, the Board characterized the claim as one for service connection for PTSD and remanded the claim further development.  In a September 2010 decision, the Board granted the Veteran's claim for service connection for PTSD.  In a January 2011 rating decision implementing the Board's award, the RO awarded service connection for PTSD with secondary major depressive disorder and history of substance dependence and a assigned a 100 percent disability rating, effective March 10, 2004, the date his claim for service connection was received by VA.  The Veteran appealed the assigned effective date.

Initially, the Board notes that there is no evidence or allegation that the Veteran filed a claim for service connection for any psychiatric disability within one year of service discharge.  Therefore, assignment of an effective date back to the day following service discharge is not possible.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  Consequently, the effective date for the award of service connection for PTSD can only be the date of receipt of the claim or the date entitlement arose, whichever is later.

Here, the Veteran has acknowledged that he did not file a formal claim for service connection prior to March 10, 2004.  Although he has indicated that that he was discouraged from filing an earlier service connection claim, the evidence of record, to include a 1978 claim for education benefits and VA treatment records dating back to 2002, includes no indication that the Veteran intended to submit a service connection claim prior to March 10, 2004, let alone that he was discouraged from filing one.    

To afford the Veteran every consideration in connection with this appeal, the Board has considered whether treatment records documenting diagnoses of PTSD and/or depressive disorder prior to the March 10, 2004, claim may be considered an informal claim for service connection.  Pursuant to the legal authority in effect prior to March 25, 2015, under 38 C.F.R. § 3.157(a), a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement.  See also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).   [The Board notes, parenthetically, that the provisions of 38 C.F.R. § 3.157 which allowed various documents other than claims forms to constitute claims have been eliminated.  See 79 Fed. Reg. 57,696 (Sept. 25, 2014)]. 

Moreover, the medical evidence of record does otherwise reflect an intent to file a claim for benefits. VA treatment records dated in May 2002 document diagnoses of PTSD and depression.  Moreover, a VA private treatment provider submitted statements in March 2006 and December 2010 indicating that the Veteran was treated for PTSD and depression since November 2003.  However, the mere presence of medical evidence does not establish intent on the part of the veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  Merely seeking treatment, does not, in and of itself, establish a claim, to include an informal claim, for service connection.  Id; see also Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007), aff'd 541 F.3d 1364 (Fed.Cir.2008).  Accordingly, in this case, the Veteran's medical records documenting psychiatric diagnoses and treatment prior to March 10, 2014 cannot constitute an informal claim for service connection.  

In sum,  prior to March 10, 2004, there is no statement from the Veteran or other document that can be construed as a formal or informal claim, or expression of an intent to file a claim, for service connection for psychiatric disability.  Therefore, the RO appropriately assigned March 10, 2004  as the earliest possible effective date for the award of service connection for psychiatric disability.  

As a final point, the Board acknowledges the Veteran's May 2016 hearing testimony that he did not file a claim prior to March 10, 2004, in part, because he was homeless and had substance  abuse problems for many years.  While the Board is certainly sympathetic to the Veteran's plight, the pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, an effective date earlier than March 10, 2004, for the award of service connection for PTSD with secondary major depressive disorder and history of substance dependence is not assignable, the claim for an earlier effective date must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).









      (CONTINUED ON NEXT PAGE)
ORDER

An effective date earlier than March 10, 2004, for the award of service connection for with secondary major depressive disorder and history of substance dependence is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


